Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the first anode” and “the second anode" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In view of claim 1, from which claim 7 ultimately depends, the claim has been interpreted “the first electrode” and “the second electrode”.


Claim 16 fails to define x, y, and z in the chemical formulas of the claim. Further, line 5 of the claim includes Li1+xMO2, however M is not defined.  The claim has been interpreted as Mn. 

Regarding claim 16, the phrase "a spinel such including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Specification
The disclosure is objected to because of the following informalities: the specification fails to define x, y, and z in the chemical formulas of the electrode active materials disclosed.  The specification teaches lithium manganese oxides, such as Li1+xMO2, however M is not defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0288211 (Zhamu).
With respect to claims 1-3, Zhamu teaches a lithium-ion battery cell comprising an anode (first electrode), a cathode (second electrode), and a separator (PP 0044).  The separator must have lithium-ion conductivity for lithium ions to move between the anode and cathode.  The anode layer comprises elastomer-encapsulated particles of an anode active material (PP 0015).  The elastomer may be polyaniline, polypyrrole, polythiophene (PP 0028), which is the -conjugated electronically conductive polymer of the instant claims [claims 2 and 3]. 
With respect to claims 5 and 6, The elastomer matrix may comprise a lithium ion-conducting additive, such as LiTFSI (PP 0027), which is the solid-state electrolyte material of the instant claims [claims 5 and 6]. 
With respect to claim 7, the battery may further comprise a liquid electrolyte (PP 0043) which is in contact with the anode, the separator, and the cathode (PP 0032).
With respect to claim 8, the elastomeric material may comprise the lithium ion-conducting additives in an amount of 0.1 to 50% (PP 0024).  The electrodes may be prepared by mixing 85 wt% active material and 8 wt% of a binder (PP 0087).
With respect to claim 9, the lithium ion-conducting additive may be a lithium salt (PP 0027).

With respect to claims 11 and 14, the LiTFSI is a solid-state electrolyte  material of the instant claims.
With respect to claim 12, the elastomer may be polyaniline, polypyrrole, polythiophene (PP 0028), as discussed above.
With respect to claim 15, the lithium ion-conducting additive may be a lithium salt (PP 0027) such as lithium hexafluorophosphate (PP 0027).
With respect to claim 13, the active material may be a lithium transition metal oxide (PP 0017).
With respect to claim 17, the active material may be a prelithiated silicon (PP 0018).
With respect to claim 18, the particulate may further comprise a graphite, such as acetylene black (PP 0022), which may be present in an amount of 7% (PP 0087).
With respect to claim 19, the elastomer material may a combination of polymers, including a styrene and butadiene SBR (PP 0025).
With respect to claim 20, the ion-conducting additive may be a combination of the LiTFSI and lithium salts (PP 0027), as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0288211 (Zhamu) as applied to claim 1 above, and further in view of US PGPub 2017/0309949 (Jung).
Zhamu teaches the battery as discussed above, but fails to teach n interlayer in contact with the ionically conductive layer and one of the electrodes.  Jung teaches a lithium secondary battery (PP 0003) comprising an interlayer disposed between the positive electrode and the separator (PP 0084).  The interlayer increases energy density and capacity and interferes and improves the lifetime of the battery (PP 0044).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the interlayer of Jung in the battery of Zhamu to increases energy density and capacity and interferes and improves the lifetime of the battery.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PGPub 2017/0288211 (Zhamu) as applied to claim 12 above, and further in view of US PGPub 2017/0309954 (Gogyo).
Zhamu teaches the battery as discussed above, wherein the cathode has a cathode active material (PP 0044), but fails to teach the cathode active material. Gogyo teaches a lithium-ion secondary battery (PP 0097) comprising a cathode having a cathode active material having lithium manganese nickel complex oxide which increases the battery capacity and energy density (PP 0103).  The lithium XMn2-xO4 (PP 0045).  It would have been obvious to one of ordinary skill in the art to use a lithium manganese nickel complex oxide for the cathode active material of Zhamu in order to increase the battery capacity and energy density as taught by Gogyo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/RACHEL L ZHANG/         Examiner, Art Unit 1724